Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 23, 2022

                                       No. 04-21-00417-CR

                           Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 7830
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        The appellant’s brief was due on March 7, 2022. Appellant has filed a joint “Motion for
Extension of Time to File Appellant’s Brief” and “Motion to Order Supplementation of the
Record.” Appellant states the record in this appeal does not contain the juvenile court
proceedings in Cause No. 20-001-JV which are necessary to disposition of this appeal and
requests supplementation of the appellate record. We GRANT appellant’s motion to supplement
the record and for an extension of time to file the appellant’s brief.

        Accordingly, it is ORDERED that (1) the trial court clerk shall prepare and file a
supplemental clerk’s record containing all documents filed in Cause No. 20-001-JV, and (2) the
court reporter shall prepare and file a supplemental reporter’s record of all proceedings held in
Cause No. 20-001-JV in this court within twenty (20) days from the date of this order.

       Appellant’s brief is due forty-five (45) days from the date of this order.

        The clerk of this court is instructed to send a copy of this order to the court reporter, the
trial court clerk, the parties, and the trial court.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court